

[Execution]


WELLS FARGO BANK, NATIONAL ASSOCIATION

12 East 49th Street

New York, New York 10017


September 30, 2011


C&D Technologies, Inc.

1400 Union Meeting Road
Blue Bell, Pennsylvania 19422

Attention: Ian J. Harvie


Re:     Consent to Merger of Borrower and Angel Acquisition Corp.


Ladies and Gentlemen:


C&D Technologies, Inc., a Delaware corporation (“Borrower”), C&D International
Investment Holdings Inc., a Delaware corporation (“International”), C&D Charter
Holdings, Inc., a Delaware corporation (“Charter”), C&D Energy Storage, LLC, a
Delaware limited liability company (“Energy” and, together with International,
Charter each individually, a “Guarantor” and collectively, “Guarantors”), the
parties from time to time to the Loan Agreement (as hereinafter defined) as
lenders (each individually, a “Lender” and collectively, “Lenders”), and Wells
Fargo Bank, National Association, a national banking association and successor
by merger to Wachovia Bank, National Association, in its capacity as agent for
Lenders pursuant to the Loan Agreement (in such capacity, “Agent”) have entered
into financing arrangements pursuant to which Lenders (or Agent on behalf of
Lenders) has made and may make loans and advances and provide other financial
accommodations to Borrower as set forth in the Loan and Security Agreement,
dated April 9, 2010, by and among Agent, Lenders, Borrower and Guarantors (as
heretofore amended and as may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”).  Unless otherwise defined herein, all terms used herein shall have
the respective meanings given to them in the Loan Agreement.


Borrower has informed Agent that (a) it proposes to merge with and into Angel
Acquisition Corp., a Delaware corporation (“Merger Sub”), with Borrower as the
surviving corporation (the “Merger”) pursuant to an Agreement and Plan of Merger
by and among Angel Holdings LLC, a Delaware limited liability company, Merger
Sub and Borrower, substantially in the form of the draft dated September 30,
2011, which the Borrower has delivered to Agent (the “Merger Agreement”) and
agreements, documents and instruments executed, delivered and/or filed in
connection therewith or related thereto (together with the Merger Agreement,
collectively, the “Merger Documents”) and (b) that an Event of Default exists
under the Loan Agreement due to the occurrence of certain defaults under the
Convertible Note Indentures.

 
 

--------------------------------------------------------------------------------

 

Borrower and Guarantors have requested that Agent and Lenders consent to the
Merger and waive such Event of Default, and Agent and Lenders are willing to
provide such consent and such waiver, subject to the terms and conditions
contained herein.


In consideration of the foregoing, and the agreements and covenants contained
herein, and other good and valuable consideration, the adequacy and sufficiency
of which are hereby acknowledged, Borrower, Guarantors, Agent and Lenders hereby
agree as follows:


1.      Consent.  Notwithstanding anything to the contrary contained in Section
9.7 or Section 9.12(a) of the Loan Agreement and subject to the terms and
conditions set forth herein, Agent and Lenders hereby consent to the Merger in
accordance with the terms of the Merger Agreement; provided, that, as of the
effective time of the Merger, each of the following shall have occurred as
determined by Agent in good faith:


(a)           Borrower, as the surviving corporation pursuant to the Merger,
shall continue to be directly and primarily liable in all respects for the
Obligations arising prior to, on and after the effective time of the Merger,
without offset, defense or counterclaim of any kind, nature or description
whatsoever;


(b)           Agent, on behalf of itself and Lenders, shall continue to have
valid and perfected security interests, liens and rights in and to all of the
Collateral owned and acquired by Borrower, as the surviving corporation of the
Merger, and all such assets and properties constituting Collateral immediately
prior to or on the effective date of the Merger shall be deemed included in the
Collateral and such security interests, liens and rights and their perfection
and priorities shall continue in all respects in full force and effect;


(c)           Agent shall have received, in form and substance satisfactory to
Agent, (i) true, correct and complete photocopies of each of the final Merger
Agreement and the other final Merger Documents, duly authorized, executed and
delivered by the parties thereto, and (ii) evidence that the transactions
contemplated by the Merger Documents have been consummated as set forth herein
and, with respect to the Merger Documents, that the articles of merger with
respect to the Merger shall have been duly filed with the Secretary of State of
Delaware;


(d)           as of the date of and after giving effect to the waiver and
consent set forth in this letter agreement , and after giving effect to the
consummation of the Merger, no Default or Event of Default shall exist or have
occurred and be continuing;


(e)           Borrower and Guarantors shall not enter into any amendment or
modification to the Merger Agreement without the prior written consent of Agent,
if such amendment or modification could reasonably be expected to have a
Material Adverse Effect;


(f)           no court of competent jurisdiction shall have issued any
injunction, restraining order or other order which prohibits the consummation of
the Merger, or any part thereof, and no governmental action or proceeding shall
have been threatened or commenced, seeking any injunction, restraining order or
other order which seeks to void or otherwise modify the transactions described
in the Merger Agreement;

 
2

--------------------------------------------------------------------------------

 

(g)           the Merger and the transactions contemplated thereby shall have
been consummated by no later than April 2, 2012; and


(h)           Agent shall have received, in form and substance satisfactory to
Agent, as determined by Agent in good faith, an acknowledgment by Borrower, as
the surviving corporation pursuant to the Merger, confirming, ratifying and
assuming the Obligations and the Financing Agreements, and Borrower and
Guarantors shall execute and deliver such other agreements, documents and
instruments as Agent may request in good faith in connection therewith.


2.      Waiver of Event of Default.


(a)           Agent and Lenders hereby waive the Events  of Default arising
under Section 10.1(i) of the Loan Agreement as a result of (i) the late payment
of one or more semi-annual interest payments to the holders of the Convertible
Notes that were not tendered in connection with the Exchange (the “Nonexchanged
Notes”), which payments were made after the applicable due date for such
payments and (ii) the failure to provide certain notices to the holders of the
Nonexchanged Notes in connection with the Change of Control that occurred as a
result of the Exchange (the “Specified Event of Default”).


(b)           Agent and Lenders have not waived, are not by this letter
agreement waiving, and have no intention of waiving any Event of Default which
may have occurred on or prior to the date hereof, whether or not continuing on
the date hereof, or which may occur after the date hereof (whether the same or
similar to the Specified Event of Default referred to above or otherwise), other
than the Specified Event of Default specifically referred to above.  The
foregoing waiver shall not be construed as a bar to or a waiver of any other or
further Event of Default on any future occasion, whether similar in kind or
otherwise and shall not constitute a waiver, express or implied, of any of the
rights and remedies of Agent or Lenders arising under the terms of the Loan
Agreement or any other Financing Agreements on any future occasion or otherwise.


3.      Additional Representations, Warranties and Covenants.  Borrower and each
Guarantor, jointly and severally, represents, warrants and covenants with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Lenders to Borrower:


(a)           when executed and delivered, the Merger Agreement will have been
duly authorized, executed and delivered by all necessary action on the part of
Borrower and Guarantors and, if necessary, their respective stockholders and
shall be in full force and effect as of the date hereof, as the case may be, and
the agreements and obligations of Borrower and Guarantors contained herein and
therein constitute, and when executed and delivered, will constitute legal,
valid and binding obligations of Borrower and Guarantors enforceable against
them in accordance with their terms;

 
3

--------------------------------------------------------------------------------

 

(b)           neither the execution and delivery of the Merger Agreement, nor
the consummation of the transactions contemplated hereby or thereby, nor
compliance with the provisions hereof or thereof: (i) shall result in the
creation or imposition of any lien, claim, charge or encumbrance upon any of the
Collateral, except in favor of Agent or Lenders or otherwise permitted by the
terms of the Loan Agreement; (ii) violates any Bulk Sales Act, Bulk Transfer Act
or Article 6 of the UCC, if applicable, the Hart-Scott-Rodino Anti-Trust
Improvements Act of 1976, as amended, if applicable, or any Federal or State
securities laws, any State corporate or limited liability company law, or any
other law or regulation or any order or decree of any court or Governmental
Authority in any material respect; (iii) does, or shall conflict with or result
in the breach of, or constitute a default in any respect under any material
mortgage, deed of trust, security agreement, agreement or instrument to which
Borrower or any Guarantor is a party or may be bound, except to the extent such
conflicts or defaults have been waived on or before the effective date of the
Merger in accordance with the terms and conditions of  the Loan Agreement; or
(iv) violates any provision of the Certificate of Incorporation or By-Laws of
Borrower, or the organizational documents of any Guarantor;


(c)           upon the effectiveness of the Merger, (i) the Merger will become
effective in accordance with the terms of each of the applicable Merger
Documents and the terms of the laws of the State of Delaware, and (ii) Borrower
will be and will continue to be and shall be the surviving corporation of the
Merger;


(d)           all actions and proceedings required by the Merger Documents,
applicable law and regulation, have been or shall be taken prior to or
simultaneously with the effectiveness of the Merger or the transactions
contemplated by the Merger Agreement and all transactions required thereunder
have been and shall be, or will be duly and validly consummated;


(e)           after giving effect to the Merger and the waiver and consent set
forth in this letter agreement, no Default or Event of Default exists or has
occurred as of the date of this letter agreement; and


(f)           promptly upon receipt by Borrower, it shall deliver to Agent the
certificate of merger with respect to the Merger, certified by the Secretary of
State of the State of Delaware.


4.      Conditions Precedent.  This letter agreement shall be effective as of
the date hereof upon the satisfaction of each of the following conditions
precedent, in a manner satisfactory to Agent:


(a)           Agent shall have received a copy of this letter agreement by
facsimile or electronic mail (with the originals to be delivered to Agent or its
counsel by no later than five (5) Business Days after the date hereof), duly
authorized, executed and delivered by Borrower, Guarantors and Majority Term
Loan Lenders; and


(b)           as of the date of this letter agreement and after giving effect to
the waiver and consent set forth herein, no Default or Event of Default shall
exist or have occurred and be continuing.

 
4

--------------------------------------------------------------------------------

 

5.      Effect of this Agreement; Entire Agreement.  Except as modified pursuant
hereto, no other changes, consents or modifications to the Financing Agreements
are intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof.  This letter agreement and any instruments or documents
delivered or to be delivered in connection herewith, represents the entire
agreement and understanding concerning the subject matter hereof and thereof
between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.  To the extent of conflict between the terms of
this letter agreement and the other Financing Agreements, the terms of this
letter agreement shall control.  The Loan Agreement and this letter agreement
shall be read and construed as one agreement.


6.      Further Assurances.  The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this letter
agreement.


7.      Governing Law.  The validity, interpretation and enforcement of this
letter agreement and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflict of laws or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.


8.      Binding Effect.  This letter agreement shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.


9.      Headings.  The headings listed herein are for convenience only and do
not constitute matters to be construed in interpreting this letter agreement.


10.      Counterparts.  This letter agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this letter agreement by telefacsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this letter agreement.  Any party delivering an
executed counterpart of this letter agreement by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this letter agreement.


[Signature Pages Follow]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
executed on the day and year first written.


AGENT
     
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent and a Lender
     
By:
/s/ Thomas A Martin    
Name: Thomas A Martin
   
Title:    Vice President
     
SILVER OAK CAPITAL, L.L.C., as Term Loan
Lender
     
By:
/s/ Thomas M. Fuller    
Name: Thomas M. Fuller
   
Title:   Authorized Signatory
 



[SIGNATURES CONTINUE ON NEXT PAGE]
 
Consent to Merger of Borrower/Angel Acquisition Corp.

 
 

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


BORROWER
     
C&D TECHNOLOGIES, INC.
     
By:
/s/  Ian Harvie
    Name: Ian Harvie     Title: Senior Vice President & CFO              
GUARANTORS
     
C&D INTERNATIONAL INVESTMENT
 
HOLDINGS INC.
     
By:
/s/  Ian Harvie
   
Name: Ian Harvie
   
Title: Director
     
C&D CHARTER HOLDINGS, INC.
     
By:
/s/  Ian Harvie
   
Name: Ian Harvie
   
Title: Director
     
C&D ENERGY STORAGE, LLC
     
By:
/s/  Ian Harvie
   
Name: Ian Harvie
   
Title: Director
 

 
Consent to Merger of Borrower/Angel Acquisition Corp.

 
 

--------------------------------------------------------------------------------

 
